MEMORANDUM **
Anthony Joseph Amara appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 civil rights action for failure to exhaust administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Roles v. Maddox, 439 F.3d 1016, 1017 (9th Cir.2006), and we affirm.
The district court properly dismissed Amara’s complaint without prejudice because Amara failed to exhaust administrative remedies as required by the Prison Litigation Reform Act. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.2002) (holding that exhaustion under 42 U.S.C. § 1997e(a) must occur prior to the commencement of the action); see also Wyatt v. Terhune, 315 F.3d 1108, 1119-20 (9th Cir.2003) (holding that proper remedy for failure to exhaust is dismissal of the claim without prejudice).'
Amara’s remaining contentions are unpersuasive.
Amara’s motion for adjudication on the merits is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.